Citation Nr: 0709821	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  97-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for gastroesophageal 
reflux esophagitis, claimed as secondary to a service-
connected disability.

2.   Whether new and material evidence has been presented to 
reopen a claim for service connection for a spinal disorder 
diagnosed as degenerative disc disease (DDD) and ankylosing 
spondylitis.

3.  Entitlement to service connection for residuals of 
injuries to the right arm and elbow.

4.  Entitlement to an increased rating for residuals of 
injury, fifth segment of sacrum with sprain of the sacroiliac 
joint, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  He also had periods of active duty for training, 
including a period from June 8 to 22, 1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In a January 2005 decision, the Board denied 
the veteran's claims noted above with the exception of the 
claim of entitlement to an increased rating for residuals of 
injury, fifth segment of sacrum with sprain of the sacroiliac 
joint, which was remanded.  

With the exception of the denial of a claim of entitlement to 
service connection for temporomandibular joint syndrome, and 
the increased rating claim that was remanded by the Board, 
the veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a July 2006 Order, the Court vacated the January 2005 
decision as to the denials set out above, and remanded the 
matter to the Board for further development and re-
adjudication.  

As will be discussed in greater detail below, the claim of 
entitlement to service connection for a service connection 
for a spinal disorder is being reopened and REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  The issues of entitlement to service connection for 
residuals of injuries to the right arm and elbow, entitlement 
to service connection for gastroesophageal reflux 
esophagitis, and entitlement to an increased rating for 
residuals of injury, fifth segment of sacrum with sprain of 
the sacroiliac joint will also be addressed in the REMAND 
portion of the decision below.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for a spinal disorder 
diagnosed as degenerative disc disease (DDD) in February 
1991, on the basis that the disorder had not been incurred in 
or aggravated by service. The veteran was notified in writing 
of the decision, but he did not perfect a substantive appeal 
within one year of notification.

2.  The additional evidence submitted since the previous RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a spinal disorder diagnosed as DDD and 
ankylosing spondylitis.


CONCLUSIONS OF LAW

1.  The RO's February 1991 rating decision that denied the 
claim of entitlement to service connection for a spinal 
disorder diagnosed as degenerative disc disease (DDD) is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's February 
1991 rating decision is new and material and the requirements 
to reopen the claim of entitlement to service connection for 
a spinal disorder diagnosed as degenerative disc disease 
(DDD) and ankylosing spondylitis have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements to reopen his claim of entitlement to service 
connection for a spinal disorder diagnosed as DDD and 
ankylosing spondylitis, and obtained the evidence necessary 
to reopen that claim.  In view of the fact that this decision 
is a grant of the reopening of the claim on appeal, further 
notification and development pursuant to the VCAA is not 
required at this time.



Analysis

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  If a notice of 
disagreement is filed with the decision, a substantive appeal 
must be filed within one year of the date of the rating 
decision, or within 60 days of the date of the statement of 
the case, whichever is later.  If not, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a February 14, 1991, the RO denied service connection for 
a spinal disorder diagnosed as DDD; the veteran did not file 
a notice of disagreement within one year of that decision, 
and it therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The Board notes that 
the new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
Because the appellant's claim was received in April 2001, the 
amended regulations are not for application.

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's February 1991 rating decision is neither 
cumulative nor redundant, and by itself or in connection with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a spinal 
disorder diagnosed as DDD.  

The basis for the last final denial of service connection in 
February 1991 was that the degenerative disc disease of the 
cervical and lumbar spine was initially shown by medical 
evidence many years after the veteran's last period of 
service and was not shown to be related to the veteran's 
period of service.  

The new evidence associated with the claims file subsequent 
to the February 1991 decision includes the addendum medical 
report dated in April 1997 from Dr. Hospers wherein he states 
that he felt that the veteran's fall on a personnel carrier 
[during active duty for training service in June 1985] 
initiated his neck and back problems.  He also felt that this 
initial injury was the cause of the gradual progression of 
the "ankylosic spondylitis" that he had in the back.  

As set out above, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Based upon that well established premise, the Board finds 
that the noted evidence received subsequent to the RO's 
February 1991 rating decision denial is new and material as 
it provides medical evidence that a current spinal 
disability, namely DDD and ankylosing spondylitis, is related 
to the veteran's service.  As a result, the requirements to 
reopen the claim of entitlement to service connection for a 
spinal disorder diagnosed as degenerative disc disease (DDD) 
and ankylosing spondylitis have been met.  Accordingly, the 
veteran's claim is reopened.   


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for a spinal disorder diagnosed 
as DDD and ankylosing spondylitis.  To that extent, the 
appeal is denied.


REMAND

The July 2006 Court Order outlined the fundamental bases for 
the remand of the issues on appeal.  In vacating the Board's 
January 2005 decision to deny the reopening of the 
appellant's claim for service connection for a spinal 
disorder, the Court stated that the Board should have 
considered the additional evidence as credible.  The Court 
stated further that since the issue of entitlement to service 
connection for an esophagus disability claimed as secondary 
to the spinal disorder was dependent upon the outcome of the 
spinal disorder claim, the Board's January 2005 denial of 
that claim also had to be vacated.  

With respect to the Board's denial of the appellant's claim 
for service connection for residuals of injuries to the right 
arm and elbow, the Court stated that medical examination and 
opinion upon which that denial had been based was inadequate.  
Specifically, it was noted that the examiner had neither the 
appellant's claims file nor a letter from "the appellant's 
private physician" supporting the veteran's claim for 
review.  

In compliance with the direction of the Court, the Board 
assumed the credibility of the additional evidence for the 
purpose of determining whether new and material evidence had 
been received to reopen the appellant's claim for service 
connection for a spinal disorder.  Having reopened that 
claim, the Board now finds it would be appropriate to obtain 
a medical opinion as to whether the veteran's spinal 
disorder, diagnosed as DDD and ankylosing spondylitis, can be 
related to service or a service-connected disorder, to 
include consideration of the supporting April 1997 opinion in 
the claims file from Dr. Hospers.  Thereafter, the claim must 
be readjudicated by the RO on a de novo basis.  

As indicated, the issue of entitlement to service connection 
for residuals of injuries to the right arm and elbow must 
also be remanded for an additional medical examination and 
opinion that is based upon a complete review of the 
appellant's claims file including the letter from the 
appellant's private physician supporting the veteran's claim 
for review.  In that regard, it is noted that the only letter 
matching such a description in the claims file is one dated 
in November 2000 from Jill Wolf, M.D.  

Finally, since the claims of entitlement to service 
connection for an esophagus disability and entitlement to an 
increased rating for residuals of injury of the sacroiliac 
joint are inextricably intertwined with the issue of 
entitlement to service connection for a spinal disorder, the 
Board must defer consideration of those issues pending the 
outcome of the latter claim.  See Ephraim v. Brown, 5 Vet. 
App. 549, 550 (1993) (inextricably intertwined claims should 
be remanded together).  



Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The AMC should schedule the veteran 
for appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of the orthopedic disorders at 
issue to determine whether the spinal 
disorder and the arm and elbow disorders, 
if found, bears any relationship to 
service, including any treatment or 
injuries identified in the service 
medical records.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions for each 
of the disorders at issue:
Is it very likely, at least as likely 
as not, or unlikely that a spinal 
disorder diagnosed as DDD and 
ankylosing spondylitis, if found, is 
related by etiology to service on any 
basis?  A complete rationale for any 
opinions expressed should be provided.  
In formulating any opinion reached, 
the examiner should comment upon the 
April 1997 statement from Dr. Hospers 
wherein he expressed the belief that 
the veteran's fall on a personnel 
carrier [during active duty for 
training service in June 1985] 
initiated his neck and back problems.
Is it very likely, at least as likely 
as not, or highly unlikely that a the 
right arm and elbow disorder, if 
found, is related by etiology to 
service on any basis?  A complete 
rationale for any opinions expressed 
should be provided.  In formulating 
any opinion reached, the examiner 
should comment upon the November 2000 
statement from Dr. J. Wolf wherein she 
expressed the belief that the 
veteran's current right elbow 
disability was the result of an 
initial injury in 1985.
If the examiner is unable to make such 
determination(s) based upon the existing 
evidence, he or she should so state.  

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's claims of entitlement to 
service connection for a spinal disorder 
on a de novo basis, entitlement to 
service connection for a right arm and 
elbow disorder, entitlement to service 
connection for gastroesophageal reflux 
esophagitis, claimed as secondary to a 
service-connected disorder, and 
entitlement to an increased rating for 
residuals of injury, fifth segment of 
sacrum with sprain of the sacroiliac 
joint, currently rated as 10 percent 
disabling.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection and result in a denial.  38 C.F.R. 
§ 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


